RESOLUCIÓN
Por cuanto, la parte demandante promovió en la Corte de Distrito de Guayama nn procedimiento de certiorari contra el Juez de la Corte "Municipal de Salinas con el fin de obtener *534su inclusión en la lista de electores del municipio de Santa Isabel, de la cual fué excluida por sentencia de la referida corte municipal de 29 de septiembre de 1914, y dictada sen-tencia en 8 de octubre de 1914 desestimando la petición de certiorari, el demandante interpuso contra ella recurso de apelación, habiendo sido radicados en la secretaría de este tribunal los autos originales tanto de la Corte Municipal de Salinas como de la Corte de Distrito de Guayama.
Pon cuanto, el Fiscal de esta Corte Suprema ha solicitado la desestimación del recurso de apelación por no haberse ra-dicado una transcripción de autos en lugar de los autos origi-nales y por carecer de finalidad práctica la decisión de dicho recurso por haberse celebrado desde el día 3 de noviembre último las elecciones generales en las cuales pretendía emitir su voto el demandante.
Poe cuanto, según el número primero del artículo 295 del Código de Enjuiciamiento Civil enmendado por Ley de marzo 11, 1908, podrá establecerse apelación para ante este Tribunal Supremo contra las resoluciones que dicten las cortes de distrito en un pleito o procedimiento especial, siendo en su consecuencia apelables las resoluciones de las Cortes de Dis-trito en un procedimiento especial como el de certiorari, y que no existiendo en la ley de certiorari de marzo 10, 1904, pre-cepto alguno que regule la tramitación del recurso de apela-ción en procedimientos de certiorari, dicha tramitación debe regularse por los mismos preceptos que g’obiernan las apela-ciones ordinarias en casos civiles.
Por cuanto, de acuerdo con el artículo 299 del Código de Enjuiciamiento Civil enmendado por Ley No. 70 de marzo 9, 1911, en relación con el artículo 40 del reglamento de esta Corte Suprema, constituirá el récord de una apelación la certificación que librará el secretario del tribunal a quo o los abogados de las partes, del legajo de la sentencia y de la no-tificación de la apelación, sin que exista precepto alguno que autorice la remisión a este tribunal de los autos originales de *535un procedimiento de certiorari en sustitución de la certifica-ción expresada.
Pob cuanto, habiéndose celebrado las elecciones generales en 3 de noviembre último, carece de finalidad práctica la re-solución del presente recurso, pues aun en el supuesto de que procediera la inclusión del nombre del demandante en la lista de electores del municipio de Santa Isabel, no podría ya emi-tir su voto.
Poe tanto, vistos los preceptos legales ya citados, los ar-tículos 303 del Código de Enjuiciamiento Civil y 58 y 60 del reglamento de este tribunal, y la jurisprudencia establecida en los casos de Ex Parte Sánchez et al v. El Pueblo, 20 D. P., R., 117; San Juan Hippodrome Co. v. Comisión Hípica Insular, 21 D. P. R., 1; Post et al. v. Veve et al, 21 D. P. R., 32, y El Pueblo v. Ramírez, resuelto en noviembre 30 de 1914:
Se desestima la apelación interpuesta por el demandante-contra la resolución de la Corte de Distrito de Gfuayama de 8 de octubre de 1914, y con devolución de los autos originales, a la corte inferior, comuníquesele esta resolución a los efec-tos procedentes. *
t, ,. , 7 7 Desestimada la apelación.
Jueces concurrentes: Sres. Presidente Hernández y Aso-cia,dos Wolf, del Toro, Aldrey y Hutchison.